DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1 -3, 5-7, 9, 10-12, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marjan (WO 2019073288) in view of Fong (WO 2009112976 A1) and further in view of Gill (US 20190336032 A1).
Regarding claim 1 and 10, Marjan teaches the apparatus and method for measuring an electrocardiogram comprising:
a signal detector outputting an electrocardiogram analog signal by detecting an electrical signal from the heart of an object ("The role of the ECG sensor, as a first aspect of the invention, is to sense the electrical signal generated by heart's function. "page 4. line 18-20, Fig 3)
a signal converter receiving the electrocardiogram analog signal and the converting the electrocardiogram analog signal into an electrocardiogram digital signal (“The sensor functions are based on two parts: the analog and digital processing. The analog part senses micro-electrical signals on the human skin, amplifies them, filters the electrical signal to extract the unnecessary noise and converts from analog to digital”). [signal convertor- ADC converter 21, Fig.3, page 11, line 5-7]
an user input receiving at least one type of the user input from among a voice input, a button input, a touch input, and a motion input. (command activation (via menu options and control buttons). [Page 13 line 24]. “The user can record an event by activating a command on the intermediate device.” [page 8-line 14]  
a processor receiving the user input, and storing the electrocardiogram digital signal in an internal memory; ([Page 5 line 21-23] “the ECG data samples (digital signal) are written in a small memory buffer and used by the processor to form data chunks (digital signal) adding a timer identification to each data chunk”. (Page 5 line 7-9)
a communicator communicating with an external terminal to transmit the electrocardiogram digital signal to the external terminal. (communicator -wireless radio communication unit: “wireless radio communication unit [23] (to establish a communication and transfer data samples (electrocardiogram digital signal)”). [Fig 3. page 4] “communication unit [23] that transmits the corresponding radio waves, is characterized by that, the wireless radio communication unit sensor only senses and transmits ECG samples via personal area network to the nearby intermediate dew server.” [page 17 line 18-20]
Marjan does not explicitly teach merging the electrocardiogram digital signal with the user input. 
However, Fong teaches merging the electrocardiogram digital signal with the user input, “The depression of the record voice button (user input) will also cause a command to be issued to the monitor 30 to send a 90-second ECG strip (ECG digital signal) encompassing the time of the voice message”. Page 48 line 27-30).
 Fong teaches that “recorded voice message and concurrent ECG strip (digital signal) are sent to monitor center (external terminal) where an ECG technician can listen to the recorded message from the patient(user) and simultaneously analyzed the data of the ECG strip (digital signal) with the ECG viewer.” [Page 48 line 30-35]
Marjan and Fong are considered to be analogous art because they are both in the same field of measuring and recording ECG signal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to merge the digital signal with the user input in Marjan as taught by Fong. In this way, physician/technician will receive the user input and simultaneously analyze the data of the ECG digital signal at the time of the input. 
Marjan does not explicitly teach the processor additionally generates at least one tag corresponding to a sensing value sensed through an additionally provided sensor unit, and the processor further inserts the at least one tag into the electrocardiogram digital signal, and the at least one tag includes a heart rate, a maximum magnitude value, a time information of an inflection point, a magnitude information of an inflection point, or a  combination thereof. 
However, Gill teaches the at least one tag into electrocardiogram digital signal, “The CA (cardiac activity) signals are appended with a marker channel that includes features markers (e.g., sinus and/or arrhythmia markers such as R-wave markers, AF markers, etc. annotated by the implanted device). The feature markers is stored in connection with the CA signals to form a CA data set. The feature markers may be identified in connection with an arrhythmia detection process that is implemented by the ICM, by a local external device and/or by a remote server.” [paragraph 126). “The CA data also includes device documented rhythmic markers (e.g., R-wave) to identify the cardiac beats sensed by the device within the series of cardiac events” [paragraph 078]. On the ECG signal, R point is an inflection point of  the largest amplitude of R wave. R wave progression is the more specific to cardiac disorder. So, R wave marker on ECG is a highly indicative marker for cardiac disease.
Marjan, Fong and Gill are considered to be analogous art because they are in the same field of apparatus and method for monitoring/recording the Electrocardiogram digital signal. It would have been obvious to one having ordinary skills in the art before the effective filling date of claim invention to generate tag/marker such as R-wave marker into the ECG data in order to detect heart abnormalities when reviews by the physician/doctors.  Tags are generated with a goal to provide to the physician a higher accuracy in the assessment heart abnormalities.
Regarding claim 2 and 11, Marjan in view of Fong and Gill teaches the apparatus and method for measuring an electrocardiogram as claimed in claim 1 and 10, Marjan further teaches wherein the communicator, wirelessly or via wire, communicates with the external terminal (“wireless radio communication unit 23 transfer data to the intermediate device (intermediate device- external terminal” - Fig 3). the processor transmits, to the external terminal, and a part of the electrocardiogram digital signal determined by the user input (“user input- command activation (via menu options and control buttons” - Page 13 line 24).  The processor sends these data chunks (digital signal) to the wireless radio communication unit to transmit them to the nearby intermediate device (external terminal)”. [page 5 line 7-10]
Regarding claim 3 and 12, Marjan in view of Fong teaches the apparatus and method for measuring and storing an electrocardiogram as claimed in claim 2 and 11,  Marjan further teaches that processor stops transmitting the electrocardiogram digital signal to the external terminal when the disconnection of communication with the external terminal is detected (“If the connection is not established the sensor enters hibernation mode” - Page 5 line 13-14) and restart the transmitting the electrocardiogram digital signal to the external terminal when the communication state with the external terminal is normal. (“A rest function is applied…once a connection is established it send data chunks in regular time” - Page 5, line 15-19).
Regarding claim 5 and 14, Marjan in view of Fong and Gill teaches the apparatus and method for measuring and recording an electrocardiogram as claimed in claim 1 and 10, Marjan further teaches that processor uploads, to the external terminal  (internal memory- memory 24, external terminal- cloud), the electrocardiogram digital signal stored in the internal memory (“The streaming data processor [40] collects data chunks [45] from the sensor and transmits the ECG files [46] to cloud server” - Page 12, line 28-29), after measurement completion signal is generated ("The user can record an event by activating a command on the intermediate device, and an ECG file will be created with samples 30 seconds prior to activation and 30 seconds after activation - Page 8, line 14-16].” The measure completion signal is user command to activated on the intermediate device and created samples 30 seconds prior to activation and 30 seconds after activation). 
Regarding claim 6 and 15, Marjan in view of Fong and Gill teaches the apparatus and method for measuring and recording an electrocardiogram as claimed in claim 5 and 14, Marjan further teaches
Marjan teaches that wherein the measurement completion signal is generated by the input from an input from the input unit or preset measurement time.  ("The user can record an event by activating a command (via menu options and control buttons) on the intermediate device (this is the input unit), and an ECG file will be created with samples 30 seconds prior to activation and 30 seconds after activation" -Page 8, line 14-16). 
Regarding claim 7 and 16, Marjan in view of Fong and Gill teaches the apparatus and method for measuring and recording an electrocardiogram as claimed in claim 1 and 10, Marjan further teaches
 Marjan further teaches that, wherein the user input additionally includes time information (“The user can record an event by activating a command (via menu options and control buttons) on the intermediate device (external terminal), and an ECG file will be created with samples 30 seconds prior to activation and 30 seconds after activation" - Page 8, line 14-16). A time information is implied by creating samples at specific time points relative to the user’s input. 
Regarding Claim 9 and 18, Marjan in view of Fong and Gill teaches the apparatus and method for measuring the electrocardiogram as claimed in claim 1, but Marjan does not teach that the communicator transmits, to the external terminal, an electrocardiogram digital signal including the at least one tag.
However, Gills teaches the one or more processors of the system obtain a cardiac activity (CA) data set including CA signals recorded in connection with a series of cardiac events. The CA data includes device documented arrhythmic markers including identifying AF entry and/or exit within the series of cardiac events. The CA data also includes device documented rhythmic markers (e.g., R-wave) to identify the cardiac beats sensed by the device within the series of cardiac events (Gill- paragraph 78). The  feature marker are stored in connection with the Cardiac activity signal (CA)  to form a CA data set (Gill- Paragraph 126). The local monitoring device 608 interfaces with the communication system 612 to upload to the server 602 one or more of cardiac activity data set.(Gill, paragraph 110-114 and Fig 5). 
Marjan, Fong and Gill are considered to be analogous art because they both are in the same field of apparatus and method for monitoring/recording the Electrocardiogram digital signal.  It would have been obvious to one having ordinary skills in the art before the effective filling date of claim invention to add at least one tag to electrocardiogram digital and transmits it to the external terminal via communicator.  The motivation to transmit the generated tag to the external terminal is to detect the detect the heart abnormalities by the doctor/physician while reviewing the tags/markers on ECG.


Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marjan (WO- 2019073288) in view of Fong ( WO 2009112976 A1) and Gill (US 20190336032 A1), further in view of  John (Both; John W, US 20180279879).
Regarding claim 4 and 13, Marjan in view of Fong and Gill teaches the apparatus and method for measuring the electrocardiogram as claimed in claim 3 and 12. Marjan does not teach that transmitting to the external terminal, an electrocardiogram digital signal stored while not communicating with the external terminal.
John recites that “the patch verifies a wireless connection to the receiver. If no connection is available then in step 208 the data is stored on the patch. If the patch does have connection, then data is transmitted to the receiver 110. In the event the patch and receiver are not wireless communication with each other, the patch continuously stores the data in memory/storage. Upon connection to the receiver once again, both the store data and live data are simultaneously transmitted to the receiver 110”- Paragraph 0026).  Therefore, the store data is transmitted to the receiver when the connection resume/recover.  
Marjan, Fong, Gill and John are considered to be analogous art because they are in the same field of measuring and recording the electrocardiogram digital data. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to transmits the to the external terminal, a store electrocardiogram digital signal store while not communicating with the external terminal in Marjan in view of Fong and Gill as taught by John, in order to track the patient/user entire electrocardiogram digital data (heart rate) and won’t lose any ECG data when communication is abnormal. So, doctor/physician will able to diagnose the patient heart’s abnormality. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7,9-16 and 18 have been considered but are moot because the new ground of rejection does not rely on same combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The examiner withdraws the rejection of claims  2-4, 6, and 11-13 under 35 USC 112 in light of the applicant’s amendments.
In response to the applicant’s argument that Marjan and Fong does not teach the recited feature of claim 1, Marjan and Fong teaches all the recited feature as explained above in Claim 1 rejection, and new art has been applied to address the updated  limitation and amended ground of rejection are found above.  
In response to the applicant's argument that John doesn't teach transmit the store digital data while there is no connection, John teaches this limitation in paragraph 0026 as explained above in Claim 4 rejection.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANIA BIBI whose telephone number is (571)272-7903. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANIA BIBI/               Examiner, Art Unit 3792                                                                                                                                                                                                                                                                                                                                                                 
/Erin M Piateski/Primary Examiner, Art Unit 3792